Citation Nr: 9929912	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-36 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected left knee traumatic arthritis with 
limitation of motion, currently rated 20 percent disabling. 

2.  Entitlement to an increased evaluation for the veteran's 
service-connected residuals of a torn medial meniscus of the 
left knee with instability, currently rated 10 percent 
disabling. 

3.  Entitlement to an effective date earlier than April 12, 
1995, for a grant of an increased rating from 10 percent to 
20 percent for a postoperative left knee disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to December 
1987.

The appeal of the issues of entitlement to an increased 
rating above 20 percent for left knee traumatic arthritis 
with limitation of motion, and above 10 percent for residuals 
of a torn medial meniscus of the left knee, come before the 
Board of Veterans' Appeals (Board) on appeal from a May 1995 
rating decision which denied a rating in excess of 10 percent 
for a postoperative left knee disorder and from an August 
1997 rating decision which increased the disability rating 
for the veteran's left knee disorder, post operative status, 
from 10 percent to 20 percent.  In November 1998 the Board 
remanded the case for development including for RO 
reconsideration of the left knee disorder for possible 
assignment of separate ratings for limitation of motion and 
for recurrent subluxation and lateral instability.  By a 
March 1999 rating decision, the RO raised the single rating 
in effect for the left knee disorder from 20 percent to 30 
percent.  By a July 1999 rating decision, pursuant to the 
November 1998 Board remand, the RO assigned separate ratings 
for the veteran's left knee, assigning a 20 percent 
disability rating for left knee traumatic arthritis with 
limitation of motion, and a 10 percent disability rating for 
residuals of a torn medial meniscus of the left knee with 
instability. 

As discussed in the Reasons and Bases portion of this 
decision, below, the Board herein reviews ratings for the 
left knee as two separate disabilities, pursuant to VA 
General Counsel instructions as delineated under VAOPGCPREC 
23-97.  As such, though the appealed claim was previously 
characterized as entitlement to an increased rating for a 
postoperative left knee disorder, the issues reviewed herein 
have been styled as noted in the Issues portion of this 
decision, above.

The appeal of the issue of entitlement to an earlier 
effective date prior to April 12, 1995, for a grant of an 
increased rating from 10 to 20 percent for a postoperative 
left knee disorder, arises from an August 1997 RO decision 
granting an increased rating from 10 to 20 percent for a left 
knee disorder effective from Apri1 12, 1995.  The veteran in 
August 1997 submitted a notice of disagreement including as 
to the effective date of the increased rating, claiming that 
an earlier effective date was in order.  The RO in a March 
1998 Statement of the Case addressed the issue of an earlier 
effective date, and a July 1998 VA Form 646 may be accepted 
as a timely substantive appeal as to the issue of entitlement 
to an effective date earlier than April 12, 1995 for 
assignment of a 20 percent rating for a left knee disorder.  
A Supplemental Statement of the Case noting the perfection of 
the appeal of that issue was issued in March 1999.  

In the Introduction to its November 1998 Remand, the Board 
instructed the RO to furnish the veteran and his 
representative with a Statement of the Case as to the issue 
of entitlement to a temporary total post surgical 
convalescent rating beyond November 30, 1991, based on a VA 
hospitalization and surgery for a left knee disorder in 
October 1991.  Such a Statement of the Case was furnished to 
the veteran in December 1998.  In response, the veteran in 
January 1999 submitted a VA Form 9 in which he informed that 
he was not asking for a 100 percent rating.  The RO and the 
veteran's representative reasonably interpreted this to mean 
he did not wish to perfect an appeal as to the issue of 
entitlement to a temporary total post-surgical convalescent 
rating beyond November 30, 1991.  No substantive appeal as to 
that issue was submitted.  Accordingly, that issue is not 
before the Board. 


FINDINGS OF FACT

1.  The veteran suffers from limitation of extension of the 
left knee of between 15 and 20 degrees, with arthritic 
changes in the knee resulting in pain on motion and 
fatigability and incoordination of the knee joint, all 
together causing functional limitation of the knee 
approximately equivalent to a limitation of extension of the 
knee to 20 degrees.  

2.  The veteran suffers from slight lateral instability of 
the left knee.  

3.  RO decisions prior to April 12, 1995, denying an 
increased rating above the assigned 10 percent for a left 
knee disorder became final due to a lack of timely appeal. 

4.  The veteran submitted a claim for an increased disability 
rating above 10 percent for a left knee disorder on April 12, 
1995.  It was not factually ascertainable prior to April 12, 
1995, that an increased, 20 percent rating for a left knee 
disorder was warranted.


CONCLUSIONS OF LAW

1.  The schedular requirements for a 30 percent rating, but 
no more, for left knee traumatic arthritis with limitation of 
motion have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5003, 5010, 5261 (1999). 

2.  The schedular requirements for a rating in excess of 10 
percent for residuals of a torn medial meniscus of the left 
knee with instability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.2, 4.10, Part 4, 
Diagnostic Code 5257 (1999).

3.  The regulatory requirements for an earlier effective date 
prior to April 12, 1995, for assignment of a 20 percent 
rating for a left knee disorder are not met.  38 U.S.C.A. 
§ 5110 (b)(2) (West 1991); 38 C.F.R. § 3.400 (o)(2) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased rating 

Initially, the Board finds the appellant's increased rating 
claims well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991) in that his claims are plausible.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  These findings are based on the 
appellant's evidentiary assertions that his service connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that the claims are 
well grounded, the VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to the 
claims.  38 U.S.C.A. §  5107.  The Board is satisfied that 
all available evidence necessary for an equitable disposition 
of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VAOPGCPREC 23-97 provides that a veteran with arthritis and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 (or 5010) and 5257.  For example, where 
there is X-ray evidence of arthritis and slight 
(noncompensable) limitation of motion (LOM), as well as mild 
lateral instability, a 10 percent rating may be applied for 
the LOM, and another 10 percent may be applied for the 
instability.  The veteran has been separately rated by the RO 
for left knee traumatic arthritis with limitation of motion, 
with a 20 percent rating assigned under Diagnostic Codes 
5003, 5010, and 5261, and residuals of a torn medial meniscus 
of the left knee with instability, with a 10 percent rating 
assigned under Diagnostic Code 5257.  Those issues are herein 
reviewed.  Hence, with assignment of these separate ratings 
for distinct disorders of limitation of motion with 
arthritis, and lateral instability of the veteran's left 
knee, the VA complies with the requirements of VAOPGCPREC 23-
97.

The claims file contains recent VA outpatient treatment 
records variously dating from 1987 to the present recording 
the veteran's treatment for pain and limitation of use of the 
left knee associated with a progressive, degenerative left 
knee disorder.  

The veteran was hospitalized at a VA facility in September 
1988 for a torn left medial meniscus, and during that 
hospitalization a diagnostic arthroscopy and repair of the 
medial meniscus were performed.  At a further VA 
hospitalization in May 1989, an additional arthroscopy was 
performed.  

In another VA hospitalization in September 1991, further 
operative treatment was performed for diagnosed medial 
meniscal tear and patellofemoral arthritis of the left knee.  
Conditions noted prior to that surgery included pain on use 
of the knee and locking of the knee.  

Upon October 1991 VA evaluation, the examiner diagnosed mild 
degenerative arthritis of the left knee, synovitis of the 
left knee, and grade II chondromalacia of the left knee. 

The veteran received 100 percent convalescence ratings, 
pursuant to 38 C.F.R. § 4.30, effective from September 13, 
1988, through December 31, 1988; from May 9, 1989, through 
June 30, 1989; and from October 1, 1991, through November 30, 
1991.  

Upon June 1995 VA examination, the veteran's history of 
injury to the knee in service, followed by documented 
difficulties with the knee over the years thereafter, was 
noted.  The veteran complained of persistent pain in the 
knee, markedly worse with increased activity.  He reported 
increased effusion, pain, and the need to use a cane after a 
long day of standing or walking.  He reported that 
difficulties with his knee interfered with his work as a car 
salesman.  However, he reported having terminated that 
employment.  He reported that he no longer experienced 
locking or giving way of the knee, but reported that he did 
have pain affected by barometric pressure.  Upon examination, 
arthrotomy and arthroscopy scars were noted about the knee.  
However, these were not noted to be tender or painful.  There 
was no evidence of patella subluxation or lateral 
instability, but there was subpatellar tenderness and 
tenderness on the lateral surfaces of the patella.  There was 
no pain upon patellar compression.  Medial and lateral joint 
line tenderness were present.  There was 1+ effusion.  Range 
of motion was from full extension to 120 degrees flexion.  
There was a positive pinch test but a negative McMurray's.  
There were increased excursion of the tibia on anterior 
drawer testing, and 2+ Lachman, both as compared to the right 
knee.  Pivot shift was negative. There was no obvious varus 
or valgus deformity.  A slight antalgic gait was noted.  X-
rays were consistent with degenerative changes affecting the 
medial joint line.  The examiner assessed internal 
derangement of the left knee most consistent with meniscal 
tear, and partial insufficiency of the anterior cruciate 
ligament with left knee degenerative changes.  

July 1997 VA X-rays of the left knee showed no definite acute 
fracture or dislocation, but did show mild degenerative 
changes, greater in the medial tibiofemoral compartment of 
the left knee, with narrowing, slight sclerosis, and slight 
spurring, with some progression of changes since May 1995.

An arthroscopy of the right knee was performed in June 1998 
at a VA facility.  

February 1999 VA X-rays of the left knee showed minimal joint 
space narrowing in the medial compartment, with mild 
degenerative change and minimal patellofemoral joint 
degeneration.  The examiner also noted an apparent bipartite 
patella.  

Upon VA examination in February 1999, the veteran was noted 
to currently work as a mortgage broker.  His history of 
inservice injury to the left knee, with multiple subsequent 
repairs to the knee, were noted.  The veteran complained of a 
sometimes locking in his knee in an almost 90-degree flexed 
position, with a need to shake the knee to loosen it to 
restore motion.  He reported attempting to walk for exercise, 
but being unable to keep up with his girlfriend or his 
children.  He reported occasional discomfort at work when 
standing up from a seated position, and discomfort when 
engaged in activities with his children.  Multiple well-
healed scars about the knee were noted.  Tenderness along 
joint lines, lateral more than medial, was present.  
McMurray's sign was present along the lateral joint line.  
There was patellofemoral tenderness but no crepitus with 
compression.  Flexion of the left knee was to 105 degrees.  
Extension of the knee was limited by a flexion contracture to 
the 15 to 20 degree position.  There was stability to varus 
and valgus stresses.  There was some instability to anterior 
drawer testing and to Lachman's testing, but with a firm 
endpoint.  Pivot shift could not be performed due to pain.  
The examiner assessed that daily activities were affected by 
occasional knee locking upon moving from seated to standing 
position, daily pain, flares of pain, and ready fatigability.  

In an addendum, the examiner noted that he had since reviewed 
the veteran's C-file, and that the C-file confirmed the 
history as provided by the veteran, with multiple meniscal 
cartilage resections in the past.  The examiner emphasized 
that the veteran had pain upon motion and incoordination due 
to pain, as well as excess fatigability.  These left knee 
symptoms, but not subluxation, were present upon examination.  

1.  a.  Left knee traumatic arthritis with limitation of 
motion 

The veteran contends, in effect, that he suffers from 
limitation of motion of his left leg with painful arthritis 
limiting his daily activities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1999).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).

As was found upon VA examination in February 1999, the 
veteran's compensable limitation of motion of the left knee 
consists of limitation of extension of between 15 and 20 
degrees.  Under Diagnostic Code 5261, for limitation of 
extension of the leg, where extension is limited to 15 
degrees, a 20 percent rating is assigned; where limited to 20 
degrees, a 30 percent rating is assigned; and where limited 
to 30 degrees, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  The February 1999 VA 
examiner also identified pain upon motion resulting in some 
incoordination and ready fatigability limiting functional 
use.  As such, the Board is of the opinion that the 
appropriate rating for left knee traumatic arthritis with 
limitation of motion is certainly 30 percent, and not merely 
20 percent.  The Board does not feel, however, that the next 
higher, 40 percent rating is warranted for the veteran's left 
knee traumatic arthritis with limitation of motion, because 
even considering the pain on use and some incoordination and 
fatigability, the Board finds that the total disability 
picture reflected by the left knee traumatic arthritis with 
limitation of motion more nearly approximates the level of 
disability resulting from a 20 degree limitation of extension 
than a 30 degree limitation of extension.  Accordingly, the 
Board finds that the preponderance of the evidence warrants 
an increased rating to 30 percent, but no more, for left knee 
traumatic arthritis with limitation of motion, based on those 
symptoms of arthritis and knee limitation of extension.  

1.  b.  Residuals of a torn medial meniscus of the left knee 
with instability 

The veteran's left knee disorder characterized as residuals 
of a torn medial meniscus of the left knee with instability 
is manifested by instability to anterior drawer testing and 
instability to Lachman's testing, though with a firm 
endpoint, as found upon VA examination in February 1999.  
However, at that examination the knee was noted to be stable 
to varus and valgus stresses.  At that examination the 
veteran did not specifically complain of instability of the 
knee or report that his knee gave way or caused him to fall.  
This is consistent with prior reports by the veteran at a 
June 1995 VA examination that he did not have giving way of 
the knee (though at that examination there was also no 
evidence of either subluxation or instability).  

Recurrent subluxation or lateral instability is appropriately 
rated under Diagnostic Code 5257.  Where slight, a 10 percent 
rating is assigned; where moderate, 20 percent is assigned; 
and where severe, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  In this case, because 
significant disability due to the observed instability has 
neither been complained of by the veteran or found by the 
examiner upon recent VA examinations (with no reports of loss 
of balance, falling, or giving way due to such instability), 
the Board finds that the identified torn medial meniscus of 
the left knee with instability is more properly assigned a 10 
percent rating, for slight disability, than a 20 percent 
rating, for moderate disability.  38 C.F.R. § 4.7 (1999).  
The preponderance of the evidence is against the claim for an 
increase above the 10 percent rating currently assigned, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

2.  Earlier effective date

The veteran claims entitlement to an effective date earlier 
than April 12, 1995, for grant of an increased rating from 10 
to 20 percent for a service-connected left knee disorder.  
The veteran contends that he should have received that 
increased rating effective from 1989 or 1991 or some similar 
date years prior to the April 12, 1995 assigned date of 
entitlement.  

The record reflects that the veteran was assigned a 10 
percent rating for his left knee disorder upon a grant of 
service connection for that disorder effective December 10, 
1987, by a June 21, 1988, RO decision.  

The effective date for an increased rating for a service-
connected disability is the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred provided a claim is received within one year of such 
date.  Otherwise, the date of receipt of claim is the 
appropriate effective date for the increased rating. 
38 U.S.C.A. § 5110 (b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1999); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997).  Evidence contained in the claims file 
showing that an increase was ascertainable within one year 
before the claim was filed will be dispositive.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

The record reflects that in October 1988 the veteran was 
provided proper notice of an October 1988 RO decision denying 
an increased rating for a left knee disorder above the 
assigned 10 percent rating, and he did not submit a timely 
notice of disagreement as to this issue of entitlement to an 
increased rating for the service-connected left knee disorder 
within one year of issuance of that notice of decision.  The 
same may be said of the veteran's failure to submit timely 
notices of disagreement following notification of RO 
decisions, in pertinent part, denying increased ratings above 
the assigned 10 percent for the left knee disorder in January 
1989, June 1989, and October 1991.  Accordingly, those 
decisions denying an increased rating became final for lack 
of timely filing of a notice of disagreement.  38 C.F.R. 
§ 20.302 (1999).  As the Board noted in its November 1998 
remand, the January 1992 correspondence from the veteran was 
not a notice of disagreement with the denial of an increased 
rating for a left knee disorder, as the correspondence did 
not speak to that issue.  

Accordingly, the Board finds that prior to the April 12, 1995 
grant of an increased rating for a left knee disorder all RO 
decisions denying an increased rating (above the original 10 
percent rating for a left knee disorder) became final.  The 
April 12, 1995 date of grant of an increased rating 
corresponds to the date of receipt of a claim for increased 
rating.  The VA examination showing increased severity of the 
left knee disorder so as to warrant the increased rating took 
place in June 1995.  There was no date earlier than April 12, 
1995, at which it would have been factually ascertainable 
that an increased rating for the left knee disorder was 
warranted.  Accordingly, an effective date for an increased 
rating to 20 percent for a left knee disorder earlier than 
April 12, 1995, is not warranted, either based on evidence 
within the prior year or based on the non-finality of prior 
increased rating denials.  38 C.F.R. §§ 3.400(o)(2), 20.302; 
Harper; Quarles.  The preponderance of the evidence is 
against the claim, and, therefore, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

1.  A 30 percent rating is granted for left knee traumatic 
arthritis with limitation of motion, subject to the 
regulations governing monetary awards.

2.  Entitlement to an increased rating above the 10 percent 
currently assigned for residuals of a torn medial meniscus of 
the left knee with instability is denied. 

3.  Entitlement to an effective date earlier than April 12, 
1995, for an increased disability rating from 10 to 20 
percent for a service-connected left knee disorder is denied. 



		
BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

